Citation Nr: 1536837	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1972 to October 1975 and then evidently served in the United States Army Reserve until approximately June 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD.

The Veteran's claim for service connection for PTSD is construed as encompassing all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that when a veteran claims service connection the claim is not limited to specific diagnosis but encompasses the underlying disability).

A March 2004 rating decision denied the claim for service connection for a mood disorder and depression.  As discussed below, the RO's decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015). 

In the April 2009 rating decision, the RO explicitly considered the claim for service connection for PTSD as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim for service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service for a mood disorder and depression; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the March 2004 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The March 2004 rating decision denying entitlement to service connection for a mood disorder and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the March 2004 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 2004 rating decision denied the Veteran's claim for service connection for a mood disorder and depression on the basis that there was no evidence of treatment for the claimed disorder in service, and no evidence of a sexual or racial attack by other soldiers while he was on active duty. 

The Veteran was notified of the RO's March 2004 determination and his appellate rights but did not appeal.  Moreover, no evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the March 2004 rating decision includes VA medical records showing that treating psychiatrists diagnosed the Veteran as having PTSD (sexual abuse).  See August 4, 2004 VA psychiatric record addendum.  Other recent psychiatric diagnoses include a major depressive disorder, and depression and alcohol abuse.  See November 6, 2008 VA psychology note and February 23, 2009 Mental Health Physician Note, respectively.  On March 13 2009, PTSD and alcohol abuse were noted,

In his February 2009 claim to reopen, the Veteran reported that he was sexually attacked by service comrades during a party while he was stationed at Fort Carson, Colorado.  He never mentioned the attack until he started counseling.

Added to the record is a June 2009 statement from J.A., the Veteran's service comrade and roommate, to the effect that he observed the Veteran's moodiness and that the Veteran often got agitated and was on the verge of being slightly violent toward his peers.  

In a statement accompanying his February 2011 substantive appeal, the Veteran reported that the incident in question occurred during his tour at Fort Carson, from March 1973 to July 1974.  He was attacked by four men.  The Veteran requested a transfer but was told he was too valuable to the unit.  He was dating a white woman at the time and also believed the attack was racially motivated.  The Veteran did not discuss the incident with anyone because he wanted to make a career of military service.  His financial records should reflect a deduction of $250 due to an Article 13 fine he got for not showing up for an assigned duty at Fort Carson as a result of the incident.

After being reassigned to Korea, the Veteran was isolated due to overcrowding in the personnel department.  He was defiant and would not participate in mandatory duty patrol or physical training.  

This new evidence relates to the previously unestablished elements of a current psychiatric disability and a link between current psychiatric condition and service. Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability


REMAND

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for an acquired psychiatric disorder entitles him to a VA examination.  38 C.F.R. § 3.159(c)(4).

The February 2009 VA outpatient record indicates that the Veteran was referred to the Vet Center for group and individual therapy for personnel who were assaulted or harassed in service.  Efforts should be made to obtain records of his treatment at the Vet Center.

The Veteran reported that he received an Article 13 fine for not showing up for an assigned duty while at Fort Carson as a result of his alleged stressful incident for which there should be a financial record of a deduction of $250.  The Veteran's service personnel records do not discuss an Article 13 punishment.  Efforts should be made to obtain his active duty pay records from March 1973 to July 1974 when he was at Fort Carson.

The Veteran's service personnel records show that he served in the United States Army Reserve from approximately October 1975 to June 1978.  His service treatment records for this service are not in the claims file.  There is no indication that they do not exist.  Efforts should be made to verify his periods of active and inactive duty for training.

Recent medical records regarding the Veteran's treatment at the VA Joint Ambulatory Care Center in Pensacola, dated since April 2009, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's pay records for his period of active duty from March 1973 to July 1974.

2. Obtain the Veteran's service treatment records for his Reserve service from October 1975 to June 1978. 

3. Verify all specific periods of the Veteran's active and inactive duty for training (not retirement points). 

4. Obtain all records regarding the Veteran's treatment at the Vet Center, and at the VA Joint Ambulatory Care Center in Pensacola since April 2009, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After accomplishing the development above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD, is related to a disease or injury in service, including sexual assault.  The examiner should note that the claims folder was reviewed. 

a. For each diagnosed psychiatric disability, including the previously diagnosed PTSD, major depressive disorder, and depression, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, is related to his reported in-service stressor (of sexual assault), or is otherwise the result of a disease or injury in service. 

b. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

c. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD, major depressive disorder, and depression.

d. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner should provide a reason for the opinions. 

g. The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6. If the benefits sought remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


